IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,735-02


                 EX PARTE CHARLES DEVON WASSERMAN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 12-10-11,721-A IN THE 24TH DISTRICT COURT
                             FROM DEWITT COUNTY


       Per curiam. YEARY , J. filed a concurring opinion, joined by SLAUGHTER , J.

                                             ORDER

       Applicant was convicted of aggravated sexual assault of a child and sentenced to ninety-nine

years’ imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Wasserman v. State,

13-13-00144-CR (Tex. App.—Corpus Christi-Edinburgh Aug. 14, 2014)(not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On January 4, 2022, the trial court entered an order designating issues. The district clerk

forwarded this application to this Court under Texas Rule of Appellate Procedure 73.4(b)(5).

However, the application was forwarded before the trial court made findings of fact and conclusions

of law. We remand this application to the trial court to complete its evidentiary investigation and
make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: March 9, 2022
Do not publish